ORDER
The Supreme Court having issued an Order to Show Cause and Complaint for Removal of JUDGE JAMES A. BRESLIN, JR., of the Lyndhurst Municipal Court pursuant to Rule 2:14 and N.J.S.A. 2B:2A-1 to -11;
And the Court having referred the matter to a three-judge panel pursuant to N.J.S.A 2B:2A-7;
*191And the panel having filed its report with the Court recommending the removal of Judge James A. Breslin, Jr., for violations of Canons 1 and 2A of the Code of Judicial Conduct and Rule 2:15-8(a)(6), which violations demonstrated Respondent’s unfitness for judicial office;
And Respondent having waived his right to a hearing before the Supreme Court and having tendered his resignation from judicial office with the understanding that its acceptance by the Court is tantamount to his removal;
And the Court having reviewed the report and recommendations of the three-judge panel and having determined to accept the findings contained therein;
And good cause appearing;
IT IS ORDERED that the resignation of JUDGE JAMES A. BRESLIN, JR., from the Lyndhurst Municipal Court is accepted with prejudice, effective immediately; and it is further
ORDERED that Respondent is permanently barred from holding judicial office in this State; and it is further
ORDERED that the file in this matter be forwarded to the Office of Attorney Ethics for such action as may be appropriate.
Chief Justice PORITZ and Justices O’HERN, GARIBALDI, STEIN, COLEMAN, LONG, and YERNIERO join in the Court’s Order.